Title: Elizabeth Smith Shaw to Mary Smith Cranch, 30 April 1785
From: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw
To: Cranch, Mary Smith


     
      My Dear Sister
      
       April 30th. 1785
      
     
     I have but a moments time to write you a Line, and send you by Mr. Allen the measure of Charles and Thomas Shirts. If you make them 2 now, each, it will be sufficient. I have indeed been made happy by receiving 2 Letters from my Sister, but we have none from my Cousin Nabby. I really commiserate her Situation—look round on every side, and infelicity must be her present portion.
     I suppose Sister, nor Cousin has any thoughts of returning at present to America. Time may do much upon both sides. A State of probation we are all in, if we act our parts with fidelity, we shall receive an ample reward. I should think this would be a motive, to excite us to great Circumspection.
     You have my Sister a critical, delicate, part to act. You are at all times apprized of the necessity of Candor, and impartiality in our inquires respecting persons, and things. It is not sufficient to hear only upon one side. I know not anything of the merits of the Cause. Your own prudence, and goodness of heart, will direct you in the Path of Duty.—And I sincerely hope it will ultimately tend to the Peace, Satisfaction, and happiness of all our Families.
     
     Alas, how I lament the unhappy Situation of General Palmer. It seems as if Misfortune had marked him for her own—Those fair Possessions—But when these fail us we must look to the bright realms above, and even in the midst of every earthly Enjoyment, it is there we must fix our eye, our affections, and it is there we may place our trust.
     The length of Charles Shirt, is a yard and Thomas about 2 inches shorter. I have no time now to say more than that I hope soon to see you here, but if not I hope to come myself the latter part of May, if it ever grows warm enough to settle the ways.
     My Love to all—Ever Yours
     
      E Shaw
     
    